COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Christopher Hedlund v. The State of Texas

Appellate case number:    01-12-00378-CR

Trial court case number: 1749885

Trial court:              County Criminal Court at Law No. 8 of Harris County

        Appellant moves to reverse the judgment of the trial court and to remand for a new trial
because the reporter’s record has been lost or destroyed, pursuant to Rule of Appellate Procedure
34.6(f). Appellant asserts that “no trial transcript, aside from the voir dire, has been filed.”
        The Court’s records reflect that, on November 9, 2012, the court reporter filed volumes 1,
3, and 4 of the reporter’s record. On November 26, 2012, the reporter filed volume 2. The
reporter has informed the Court that the complete record has been properly filed in the above-
referenced case.
       After inspection of the record, all of the items listed in the Master Index are included in
the record filed, including a transcript of the trial (opening through closing argument),
punishment, and exhibits. The transcript includes testimony by this appellant.
        Appellant’s motion to reverse the trial court’s judgment and remand for a new trial on the
basis of a lost or destroyed reporter’s record is denied.
       It is so ORDERED.

Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court

Date: February 28, 2013